PER CURIAM.
We affirm the summary judgment because there was no genuine issue of material fact. Appellant sought recovery of attorney’s fees incurred, not by the appellant, but by its insurance company for the defense of an action against the appellant which it now claims should have been defended by the appellee. Appellant has no cause of action to recover for its insurance company’s expenses. Florida Insurance Guaranty Association v. Price, 450 So.2d 596 (Fla. 2d DCA 1984). While there was some deposition testimony by the president of appellant that he “believed” that the company itself had paid some attorney’s fees to their personal attorneys in connection with this case for which it might recover if liability were determined in its favor, that testimony no more raises a genuine issue of material fact as to damages recoverable in this action than an affidavit which is based on information and belief rather than personal knowledge. See, e.g., Montejo Investments, N. V. v. Green Companies, Inc., 471 So.2d 158 (Fla. 3d DCA 1985), and Fla.R.Civ.P. 1.510(e).
HERSEY, C.J., and STONE and WARNER, JJ., concur.